D UNITED STATES DISTRICT COURT
FILE JD

United States District Court
Northern District of California

oy 5

i CV1i2 °-80312 MISC

 

NORTHERN DISTRICT OF CALIFORNIA

——_

i a MIME MATTER OF Case No. << Case Number >>
Edward Robert Ramirez, State Bar No. ORDER TO SHOW CAUSE RE
SUSPENSION FROM MEMBERSHIP
73655 IN GOOD STANDING OF THE BAR
OF THE COURT

 

TO: Edward Robert Ramirez

The State Bar of California has notified the United States District Court for the Northern District of
California that, effective November 28, 2019. you have become ineligible to practice law in the State of
California following disciplinary action. Under this Court’s Civil Local Rule 11-7, this status change may
render you ineligible for continued active membership in the bar of the Northern District of California.

Effective the date of this order, your membership in the bar of this Court is suspended on an interim
basis pursuant to Civil Local Rule 11-7(b)(1). On or before February 7, 2020, you may file a response to
this Order meeting the requirements of Civil Local Rule 1 1-7(b)(2), which may be viewed on the Court’s
suspended from membership without further notice.

If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored
to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civil
Local Rule 11-7(b)(3). The Clerk shall close this file on or after February 7, 2020 absent further order of
this Court.

ITIS SO ORDERED.

Dated: December 30, 2019

 

JAMES DOSATO
United Stg#fes District Judge

 

 
